                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

In re: JAMES RICHARD ANDREWS                 §       Case No. 20-30415
       TAMERA JEAN ANDREWS                   §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Debra L. Miller, Trustee, Chapter 13 Trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as
follows:
       1) The case was filed on 03/12/2020.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 10/30/2020.

       6) Number of months from filing or conversion to last payment: 8.

       7) Number of months case was pending: 9.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $113,479.29.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Receipts:
      Total paid by or on behalf of the debtor(s)            $ 11,875.76
      Less amount refunded to debtor(s)                            $ 0.00
NET RECEIPTS                                                                      $ 11,875.76



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                       $ 0.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 1,632.96
       Other                                                    $ 364.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 1,996.96

Attorney fees paid and disclosed by debtor(s):                $ 1,000.00



Scheduled Creditors:
Creditor                                        Claim        Claim        Claim    Principal    Interest
Name                               Class    Scheduled     Asserted     Allowed         Paid        Paid
PATRICK M. SEESE                   Lgl           0.00     4,000.00     4,000.00        0.00        0.00
BRIDGECREST CREDIT COMPANY         Sec      13,895.00    13,805.19    13,805.19        0.00        0.00
FAY SERVICING                      Con     145,334.00   102,984.42   102,984.42    6,244.08        0.00
FAY SERVICING                      Sec           0.00    20,477.33    20,477.33        0.00        0.00
POLICEMAN'S FEDERAL CU             Sec      19,541.24    19,541.24    19,541.24        0.00        0.00
POLICEMAN'S FEDERAL CU             Con      14,298.32    14,298.32    14,298.32    3,634.72        0.00
POLICEMAN'S FEDERAL CU             Sec           0.00         0.00         0.00        0.00        0.00
POLICEMAN'S FEDERAL CU             Sec      14,399.42    14,399.42    14,399.42        0.00        0.00
POLICEMAN'S FEDERAL CU             Sec      12,041.94    12,041.94    12,041.94        0.00        0.00
INDIANA DEPARTMENT OF              Pri       4,273.00     2,521.55     2,521.55        0.00        0.00
INDIANA DEPARTMENT OF              Uns           0.00       176.30       176.30        0.00        0.00
INTERNAL REVENUE SERVICE           Pri           0.00    34,652.35    34,652.35        0.00        0.00
INTERNAL REVENUE SERVICE           Sec      41,325.41    14,321.62    14,321.62        0.00        0.00
INTERNAL REVENUE SERVICE           Uns           0.00     7,988.82     7,988.82        0.00        0.00
AES                                Con     161,438.00          NA           NA         0.00        0.00
AMERICOLLECT INC                   Uns         831.00          NA           NA         0.00        0.00
CHASE RECEIVABLES                  Uns          48.25          NA           NA         0.00        0.00
CHECK N GO                         Uns         707.50       705.14       705.14        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Scheduled Creditors:
Creditor                                      Claim        Claim        Claim   Principal   Interest
Name                              Class   Scheduled     Asserted     Allowed        Paid       Paid
SANTANDER CONSUMER USA INC        Uns      8,000.00    18,707.25    18,707.25       0.00       0.00
CREDIT COLLECTIONS SVC            Uns        896.17          NA           NA        0.00       0.00
LVNV FUNDING LLC                  Uns        672.00       735.09       735.09       0.00       0.00
PREMIER BANKCARD, LLC.            Uns        494.00       547.35       547.35       0.00       0.00
MERRICK BANK                      Uns        488.05       468.05       468.05       0.00       0.00
MIDLAND CREDIT MANAGEMENT         Uns        769.00       836.23       836.23       0.00       0.00
MIDLAND CREDIT MANAGEMENT         Uns        836.00       769.77       769.77       0.00       0.00
MONROE & MAIN                     Uns        314.00       314.81       314.81       0.00       0.00
ONE ADVANTAGE LLC                 Uns         89.00          NA           NA        0.00       0.00
POLICEMAN'S FEDERAL CU            Uns        923.01       923.01       923.01       0.00       0.00
TEACHERS CREDIT UNION             Uns        299.00       303.20       303.20       0.00       0.00
TOTAL VISA                        Uns        435.79          NA           NA        0.00       0.00
TEA OLIVE                         Uns          0.00       548.82       548.82       0.00       0.00
ECMC                              Uns          0.00   162,304.01   162,304.01       0.00       0.00
CHECK N GO                        Uns          0.00       705.14       705.14       0.00       0.00
STANDING CHAPTER 13 TRUSTEE       Adm          0.00       182.00       182.00     182.00       0.00
FAY SERVICING                     Sec          0.00       400.00       400.00       0.00       0.00
STANDING CHAPTER 13 TRUSTEE       Adm          0.00       182.00       182.00     182.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Summary of Disbursements to Creditors:

                                          Claim          Principal      Interest
                                          Allowed        Paid           Paid
Secured Payments:
      Mortgage Ongoing                   $ 117,282.74     $ 9,878.80        $ 0.00
      Mortgage Arrearage                        $ 0.00         $ 0.00       $ 0.00
      Debt Secured by Vehicle             $ 40,246.55          $ 0.00       $ 0.00
      All Other Secured                   $ 54,740.19          $ 0.00       $ 0.00
TOTAL SECURED:                           $ 212,269.48     $ 9,878.80        $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage              $ 0.00        $ 0.00        $ 0.00
        Domestic Support Ongoing                $ 0.00        $ 0.00        $ 0.00
        All Other Priority                $ 37,173.90         $ 0.00        $ 0.00
TOTAL PRIORITY:                           $ 37,173.90         $ 0.00        $ 0.00

GENERAL UNSECURED PAYMENTS:              $ 196,032.99         $ 0.00        $ 0.00



Disbursements:

       Expenses of Administration          $ 1,996.96
       Disbursements to Creditors          $ 9,878.80

TOTAL DISBURSEMENTS:                                     $ 11,875.76




UST Form 101-13-FR-S (9/1/2009)
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 12/16/2020                        By: /s/ Debra L. Miller
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
